     Case 3:18-cv-00296-MMD-CLB Document 223 Filed 10/08/20 Page 1 of 1



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5      TESLA, INC.,                                      Case No. 3:18-CV-00296-MMD-CLB
6                                           Plaintiff,   ORDER
7            v.
8      MARTIN TRIPP,
9                                        Defendant.
10
11          The court has received Plaintiff Tesla’s emergency motion for order to show cause
12    and hearing, (ECF No. 220), filed on October 8, 2020. Upon review of the motion and the
13    accompanying declaration and exhibits (ECF Nos. 221, 222), the court finds that the
14    “emergency” motion is not, in fact, an emergency. See Local Rule 7-4(c). Thus, the
15    normal briefing schedule as outlined in Local Rule 7-2(b) will apply.
16          Accordingly, IT IS ORDERED that a response to the motion for order to show
17    cause is due by October 22, 2020, and any reply is due seven (7) days after service of
18
      the response.
19
      IT IS SO ORDERED.
20
              October 8, 2020
      DATED: ______________________
21
22                                              ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
